UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

ee x
UNITED STATES OF AMERICA
CONSENT PRELIMINARY ORDER OF
“Vie : FORFEITURE/MONEY JUDGMENT
DAVID BINET, : S2 19 Cr.824 (PAE)
Defendant.
we ee ee ee eee ee ee ee ee eB ee ee ee ee eB BE ES x

WHEREAS, on or about March 6, 2020, DAVID BINET (the “defendant”), was
charged in a one-count Information, S2 19 Cr.824 (PAE) (the “Information”), with conspiracy to
commit wire fraud, in violation of Title 18, United States Code, Sections 371 (Count One);

WHEREAS, the Information included a forfeiture allegation as to Count One,
seeking forfeiture to the United States, pursuant to Title 18, United States Code, Section
981(a)(1)(C), and Title 28 United States Code, Section 2461(c), of any and all property, real and
personal, that constitutes or is derived from proceeds traceable to the commission of the offense
charged in Count One of the Information, including but not limited to a sum of money in United
States currency representing the amount of proceeds traceable to the commission of the offense
charged in Count One of the Information;

WHEREAS, on or about March 6, 2020, the defendant pled guilty, pursuant to a
plea agreement, to Count One of the Information, and agreed to forfeit to the United States,
pursuant to Title 18, United States Code, Section 981(a)(1)(C) and Title 28 United States Code,
Section 2461(c), a sum of money equal to $1,050,000.00 in United States currency, representing
proceeds traceable to the commission of the offense charged in Count One of the Information
that the defendant personally obtained;

WHEREAS, the defendant consents to the entry of a money judgment in the
amount of $1,050,000.00 in United States currency, representing any and all property, real and
personal, that constitutes or is derived from proceeds traceable to the offense charged in Count

One of the Information that the defendant personally obtained, for which the defendant is jointly
 

and severally liable with codefendant Michael Solomon Markowitz, a/k/a “Sol Markowitz,” up
to an amount of $450,000.00 in United States currency, to the extent a forfeiture money
judgment is entered against Markowitz in this case; and

WHEREAS, the defendant admits that, as a result of acts and/or omissions of the
defendant, the proceeds traceable to the offense charged in Count One of the Information that the
defendant personally obtained cannot be located upon the exercise of due diligence.

IT IS HEREBY STIPULATED AND AGREED, by and between the United
States of America, by its attorney Geoffrey S. Berman, United States Attorney, Assistant United
States Attorneys David Abramowicz, Jilan Kamal, and Michael McGinnis, of counsel, and the
defendant, and his counsel, Henry Mazurek, Esq., that:

l. As a result of the offense charged in Count One of the Information, a
money judgment in. the amount of $1,050,000.00 in United States currency (the “Money
Judgment”), representing the amount of proceeds traceable to the offense charged in Count One
of the Information that the defendant personally obtained, shall be entered against the defendant,
for which the defendant shall be jointly and severally liable with codefendant Michael Solomon
Markowitz, a/k/a “Sol Markowitz,” up to the amount of $450,000.00 in United States currency,
to the extent a forfeiture money judgment is entered against Markowitz in this case.

2. Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure,
this Consent Preliminary Order of Forfeiture/Money Judgment is final as to the defendant,
DAVID BINET, upon entry of this Consent Preliminary Order of Forfeiture/Money Judgment,
and shall be deemed part of the sentence of the defendant, and shall be included in the judgment
of conviction therewith.

3. All payments on the outstanding Money Judgment shall be made by postal
 

 

money order or bank or certified check, made payable, in this instance, to the United States
Marshals Service, and delivered by mail to the United States Attorney’s Office, Southern District
of New York, Attn: Money Laundering and Transnational Criminal Enterprises Unit, One St.
Andrew’s Plaza, New York, New York 10007, and shall indicate the defendant’s name and case
number.

4, The United States Marshals Service shall be authorized to deposit the
payments on the Money Judgment in the Assets Forfeiture Fund, and the United States shall have
clear title to such forfeited property.

5. Pursuant to Title 21, United States Code, Section 853(p), the United States
is authorized to seek forfeiture of substitute assets of the defendant up to the uncollected amount
of the Money Judgment.

6. Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure,
upon entry of this Consent Preliminary Order of Forfeiture/Money Judgment, the United States
Attorney’s Office is authorized to conduct any discovery needed to identify, locate, or dispose of
forfeitable property, including depositions, interrogatories, requests for production of documents,
and the issuance of subpoenas.

7. The Court shall retain jurisdiction to enforce this Consent Preliminary
Order of Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2(e) of
the Federal Rules of Criminal Procedure.

8. The Clerk of the Court shall forward three certified copies of this Consent
Preliminary Order of Forfeiture/Money Judgment to Assistant United States Attorney Alexander
J. Wilson, Co-Chief of the Money Laundering and Transnational Criminal Enterprises Unit,

United States Attorney’s Office, One St. Andrew’s Plaza, New York, New York 10007.
 

9. The signature page of this Consent Preliminary Order of Forfeiture/Money
Judgment may be executed in one or more counterparts, each of which will be deemed an
original but all of which together will constitute one and the same instrument.

AGREED AND CONSENTED TO:

. GEOFFREY S. BERMAN

United States Attorney for the
Southern District of New York

» Se Ab 6

DAVID ABRAMOWICZ DATE
JILAN KAMAL

MICHAEL MCGINNIS

Assistant United States Attorneys

One St. Andrew’s Plaza

New York, NY 10007

(212) 637-6525 / 2192 / 2305

 

 

DAVID BIN

Defendant,

By: 3 (i [ to
DAVID BINET \ DATE
HENIRY MXZUREK, ESQ? DATE

Meister Seelig & Fein LLP
125 Park Ave., 7" Floor
New York, NY 10017
(212) 655-3594

 

SO ORDERED:
S/o)
THE HONORABLE PAUL A. ENGELMAYER DATE

UNITED STATES DISTRICT JUDGE
